Title: To James Madison from Hans Rudolph Saabye, 16 January 1802 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


16 January 1802, Copenhagen. Last wrote on 15 Aug. since when Denmark has acceded to treaty between Great Britain and Russia. Danish and British officials have been sent to West Indies to arrange transfer of islands. Acknowledges JM’s 1 Aug. circular letter and notes its instructions regarding ships bought in his district by U.S. citizens; has not hitherto thought himself authorized to grant registers or sea letters to such ships. U.S. health certificates having been trusted, U.S. ships and crews have not been quarantined. Encloses translation of Danish health and quarantine regulations circulated to regional magistrates by the royal chancery; asks JM to make known requirement of special certificates for cotton and similar commodities. Semiannual shipping reports will not be perfectly accurate until captains are required to declare cargoes and destinations. Encloses semiannual shipping report [not found]. Has charged no expenses to U.S. and will not do so; aims only for deserving confidence with which he has been honored. Captains have tried to discharge seamen at Copenhagen, but he has been able to prevent it. Believes there should be laws to govern both parties in such cases as well as laws to require captains to show papers to consuls, which would prevent use of false papers.
 

   RC and enclosure (DNA: RG 59, CD, Copenhagen, vol. 1). RC 4 pp. Enclosure 3 pp. Extract from enclosure printed in National Intelligencer, 9 Apr. 1802.


   A full transcription of this document has been added to the digital edition.
